DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2020 has been entered.
 
Response to Amendments
Applicant's amendments filed 8/20/2020 to claims 43, 51, and 52 have been entered. Claims 1-42, 48, and 50 are canceled. Claims 56-58 have been added. Claims 43-47, 49, and 51-58 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claims 43, 51 and 52 have precluded any rejection of the claims under 35 U.S.C. § 112(b) for improper Markush group phrasing. Applicant’s language is exemplified in M.P.E.P. § 2117.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Mock on 2/12/2021.

Amend the claims as marked up below:

43.	(Examiner’s Amendment) A method of treating inflammatory bowel disease comprising administering to a subject in need thereof at least one bacteriophage strain capable of producing a lytic infection in an adherent-invasive Escherichia coli strain, thereby treating the subject, wherein the at least one bacteriophage strain is:
the bacteriophage strain P1 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4694, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P1;
the bacteriophage strain P2 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4695, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P2;
the bacteriophage strain P3 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4696, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P3;
the bacteriophage strain P4 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4697, or a variant and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P4;
the bacteriophage strain P5 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4698, or a variant thereof, wherein the variant has the same lytic activity as and at least 80% sequence identity on at least 70% of length said deposited bacteriophage strain P5;
the bacteriophage strain P6 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4699, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P6; or
the bacteriophage strain P8 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4700, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P8.

51.	(Examiner’s Amendment) A method of treating inflammatory bowel disease comprising administering to a subject in need thereof at least three bacteriophage strains capable of producing a lytic infection in an adherent-invasive Escherichia coli strain, thereby treating the subject, wherein the at least three bacteriophage strains comprise:
the bacteriophage strain P2 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4695 or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said bacteriophage strain P2;
the bacteriophage strain P8 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4700 or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said bacteriophage strain P8; and
the bacteriophage strain CLB_P2 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4675 or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said bacteriophage strain CLB_P2.

52.	(Examiner’s Amendment) A method of achieving or maintaining remission of an inflammatory bowel disease comprising administering to a subject in need thereof at least one bacteriophage strain capable of producing a lytic infection in an adherent-invasive Escherichia coli strain, thereby treating the subject, wherein the at least one bacteriophage strain is:
the bacteriophage strain P1 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4694, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P1;
the bacteriophage strain P2 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4695, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P2;
the bacteriophage strain P3 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4696, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P3;
the bacteriophage strain P4 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4697, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P4;
the bacteriophage strain P5 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4698, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P5;
the bacteriophage strain P6 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4699, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P6; or
the bacteriophage strain P8 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4700, or a variant and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain P8. 

56.	(Examiner’s Amendment) A method of achieving or maintaining remission of an inflammatory bowel disease comprising administering to a subject in need thereof at least three bacteriophage strains capable of producing a lytic infection in an adherent-invasive Escherichia coli strain, thereby treating the subject, wherein the at least three bacteriophage strains comprise:
the bacteriophage strain P2 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4695 or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said bacteriophage strain P2;
the bacteriophage strain P8 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4700 or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said bacteriophage strain P8; and
the bacteriophage strain CLB_P2 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4675 or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said bacteriophage strain CLB_P2.

57.	(Examiner’s Amendment) A method according to claim 43, further comprising administering to the subject a bacteriophage strain CLB_P2 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4675, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain CLB_P2. 

58.	(Examiner’s Amendment) A method according to claim 52, further comprising administering to the subject a bacteriophage strain CLB_P2 deposited with the French National Collection of Microorganisms at the Institut Pasteur under Accession Number CNCM I-4675, or a variant thereof, wherein the variant has the same lytic activity and at least 80% sequence identity on at least 70% of length as said deposited bacteriophage strain CLB_P2.

Conclusion
Claims 43-47, 49, and 51-58 are allowed with entry of the Examiner’s Amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653